196 F.2d 1021
Stanford JAMES, Appellee,v.PENNSYLVANIA RAILROAD COMPANY, Appellant.
No. 10679.
United States Court of Appeals Third Circuit.
Argued May 22, 1952.Decided June 4, 1952.

Bruce R. Martin, Dalzell, Pringle, Bredin & Martin, on the brief, Pittsburgh, Pa., for appellant.
John E. Evans, Jr., Pittsburgh, Pa.  (Evans, Ivory & Evans, Pittsburgh, Pa., on the brief), for appellee.
Before McLAUGHLIN, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
The primary question here was- When should appellee have known that he had the silicosis condition from which he claimed to be suffering at the time of the trial?  This was properly submitted to the jury by the district judge under the doctrine of Urie v. Thompson, 337 U.S. 163, 170, 69 S. Ct. 1018, 93 L. Ed. 1282.


2
Any inference unfavorable to appellant that might have been drawn from the trial court's comment with reference to a statement taken by appellant's claim department and used in cross-examination of an appellee witness was, we think, eliminated by the court's specific direction to the jury to disregard such comment.  In any event there is no substantial error arising out of the incident.


3
We have examined all of appellant's remaining points and we find them without merit.


4
We note with strong disapproval that appellant's attorney not only failed to appear at the oral argument but failed to notify the court that he would not be present or to offer any excuse for his conduct.


5
The judgment of the district court will be affirmed.  101 F. Supp. 241.